— Appeal by the defendant from a resentence of the County Court, Westchester County (Zambelli, J.), imposed January 21, 2003, without a hearing, upon his conviction of attempted murder in the second degree, upon a juiy verdict.
Ordered that the resentence is affirmed.
The defendant’s contention that he was not afforded an op*489portunity to make a statement at the time of his resentencing in violation of CPL 380.50 (1) is unpreserved for appellate review (see People v Green, 54 NY2d 878, 880 [1981]), and we decline to reach that issue in the exercise of our interest of justice jurisdiction (see People v Pertillar, 37 AD3d 740 [2007]; People v Ramirez, 236 AD2d 564 [1997]).
The resentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Skelos, J.P, Ritter, Garni and Dickerson, JJ., concur.